Plaintiffs appeal from a judgment dismissing the complaint on the merits in an action for a judgment declaring a zoning ordinance of the Town of Islip, as amended, to be unconstitutional and void as to plaintiffs’ property and for injunctive relief. Judgment unanimously affirmed, with costs. The amendment to the ordinance, of which appellants complain, changed the zone wherein appellants’ unimproved property is located from a Residence “ B ” zone to a Residence “A” zone, more highly restricted as to area and related requirements. In our opinion the amendment was not arbitrary or unreasonable. (Cf. Bodgers v. Village of Tarrytovin, 302 N. Y. 115.) That there has resulted any depreciation in the value of appellants’ property is questionable, but in any event the pecuniary profits of the individual are secondary to the public welfare. (Shepard v. Village of Shaneateles, 300 N. Y. 115.) Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.